ORDER

PER CURIAM.
Clean The Uniform (“Appellant”) appeals from the judgment of the trial court *906granting Hank Air Management, LLC’s (“Defendant”) motion for a directed verdict on Appellant’s claim for breach of contract. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).